                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

BP^NDA COLEMAN GILLIS,

                    Appellant,

                                                 Civil Action No. 3:18-CV-719-HEH
                                         )
SPECIALIZED LOAN SERVICING
LLC, as Servicing Agent for Deutsche
Bank National Trust Co, as Trustee for
First Franklin Mortgage Loan Trust
2006-FFll


                     Appellee.
                             MEMORANDUM OPINION
                    (Summarily Affirming the Bankruptcy Court)

       This bankruptcy matter is before the Court on an appeal filed by Brenda Gillis

{pro se "Appellant") pursuant to 28 U.S.C. § 158(a). Appellant, who is a debtor in a

Chapter 13 bankruptcy case, appeals the Bankruptcy Court's October 17, 2018 Order(the

"Order")that overruled her objection to Appellee's Proof of Claim 2. {See ECF No. 14-

1.) In that Order, the Bankruptcy Court concluded that "[ajfter the taking of evidence

and upon hearing argument from both parties, for reasons stated on the record; it is

ORDERED that the [Appellant's] Objection to Claim 2 is OVERRULED and further

ordered that Claim 2-1 is hereby deemed an allowed secured claim in the amounts

claimed therein." {Id.) On appeal. Appellant challenges the Bankruptcy Court's factual

conclusions. Appellant contends that she was not at the closing for the property in

question, and as a result, counsel for Appellee allegedly presented a fraudulent

Promissory Note and Deed of Trust during the Bankruptcy Court's hearing on October

16, 2018. (App. Br. 6-8,ECF No. 23.)
      Both Appellant and Appellee have designated portions of the record that they

believe to be pertinent to this appeal, pursuant to Fed. R. Bankr. P. 8009. {See ECF

No. 14.) In addition, Appellant has filed multiple extraneous Motions, including two

Motions to Vacate Judgment under Fed. R. Civ. P. 60, a Motion to Strike under Fed. R.

Civ. P. 12, and a Motion to Take Judicial Notice.* {See ECF Nos. 28, 10, 29, and 26.)

Appellee filed a Motion to Dismiss the Appeal. {See ECF No. 16.) No hearing is

necessary to resolve these Motions or the appeal, see Local Rule 7(J), and the Court also

acknowledges that pro se complaints are afforded a liberal construction. Later v.

Harvey,438 F.3d 404, 413 n.3 (4th Cir. 2006).

       When considering an appeal from the bankruptcy court, the district court must

accept the bankruptcy court's findings of fact unless those findings are clearly erroneous.

In re Johnson,960 F.2d 396, 399(4th Cir. 1992). Put differently, decisions offact that

are "made in the exercise of a bankruptcy court's discretion will not be set aside unless

there is plain error or an abuse of discretion." In re Suthers, 173 B.R, 570, 572(W.D.

Va. 1994)(quoting In re Lawless, 79 B.R. 850, 852(W.D. Mo. 1987)). Conclusions of

law, however, are reviewed de novo by a district court. See In re Plumlee, 236 B.R. 606,

609(E.D. Va.l999)(citing In re Johnson, 960 F.2d at 399).

       Fed. R. Bankr. P. 8009(a)(1)(A) instructs that "[t]he appellant must file with the

bankruptcy clerk and serve on the appellee a designation of the items to be included in

the record on appeal and a statement of the issues to be presented." Furthermore, within

14 days of the appeal of right becoming effective, the appellant must order those hearing

transcripts that she "considers necessary for the appeal" or "file with the bankruptcy clerk

 Given the Court's disposition in this matter, it need not address these Motions.
a certificate stating that the appellant is not ordering a transcript." Id. at (b)(1).

Moreover,"[i]f the appellant intends to argue on appeal that a finding or conclusion is

unsupported by the evidence or is contrary to the evidence, the appellant must include in

the record a transcript of all relevant testimony and copies of all relevant exhibits." Id. at

(b)(5).

          The reason for this requirement is simple: the appellant must give the district court

the necessary information to evaluate the bankruptcy court's evidentiary findings. If the

appellant fails to provide this critical information, then the district court is justified in

summarily affirming the holding ofthe bankruptcy court. See Sheppard v. Love, No.

6:16-CV-169, 2016 WL 7324100, at *3(W.D. Tex. Dec. 15, 2016)("Without a

transcript, the Court cannot review the findings and conclusions ofthe bankruptcy court.

And without such review the Court is left with no choice but to affirm the ruling ofthe

bankruptcy court."); In re Cupit, 541 B.R. 739, 745(D. Colo. 2015)("If the record on

appeal fails to include copies ofthe documents necessary to decide an issue on appeal,

this Court is unable to rule on that issue and may summarily affirm the bankruptcy

court.")(internal quotation marks omitted); In re Burris, 2:14-BK-10801-WB,2015 WL

5922036, at *3 n.4(B.A.P. 9th Cir. Oct. 9, 2015)(stating that where the bankruptcy

court's "findings of fact and conclusions oflaw [were] made on the record," a transcript

is "necessary" for the reviewing panel to evaluate the holding ofthe lower court).

          In Appellant's designation ofthe record, she has provided this Court with more

than 300 pages of material, most of which is comprised of duplicative documents that

Appellant drafted without the assistance of counsel. {See BCF Nos. 14-3-14-6.)

However, conspicuously absent from Appellant's record designation is a transcript ofthe
Bankruptcy Court's October 16, 2018 hearing. In fact, Appellant expressly stated in bold

font that she would not be providing a transcript. (See EOF No. 25 at 23("Appellant

Brenda Coleman Gillis elected not to order a transcript.").)

        Accordingly, it is impossible to evaluate the Bankruptcy Court's factual

findings—^which were explicitly stated on the record—^without the benefit of a transcript.

Furthermore, this Court views the Bankruptcy Court's factual findings with a great deal

of deference, as it must, and overturn those findings only where there is clear error on the

record. Therefore, because appellant has not filed a transcript in this case the Court

cannot find that the Bankruptcy Court committed clear error, and, as a result, the

Bankruptcy Court will be summarily affirmed.

        An appropriate order will accompany this Memorandum Opinion.



                                                                /s/
                                                 Henry E. Hudson
                                                 Senior United States District Judge
Date:
Richmond, Virginia
